Case 0:19-cv-61259-RS Document 22 Entered on FLSD Docket 12/23/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

  LORETTA BAYLISS,

                          Plaintiff,

  v.                                                       Case No. 0:19-cv-61259-RNS

  NORTH BROWARD HOSPITAL
  DISTRICT, d/b/a BROWARD HEALTH,

                          Defendants.




       DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

         COMES NOW, Defendant, North Broward Hospital District (“the District”), by and

 through undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(6) hereby moves to dismiss

 Plaintiff’s Amended Complaint with prejudice and in support thereof states:

         1.       On November 25, 2019, this Court dismissed Plaintiff’s Complaint under Section

 504 of the Rehabilitation Act of 1973 without prejudice. (D.E. 18).

         2.       In its Order, the Court noted that Plaintiff’s Complaint was “devoid of any

 allegations that Plaintiff was an intended beneficiary” of Medicare/Medicaid payments that

 Plaintiff had identified as the federal assistance forming the basis of her claim.

         3.       On December 9, 2019, Plaintiff filed an Amended Complaint substantively

 identical to her first with the exception that Plaintiff claims she is an intended beneficiary of

 Medicare/Medicaid payments because she treats patients who are on Medicare/Medicaid and then

 vaguely claims that her salary is indirectly derived from revenues generated from “federally funded

 Medicare/Medicaid programs.”
                                        ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2630885                   PROFESSIONAL ASSOCIATION
Case 0:19-cv-61259-RS Document 22 Entered on FLSD Docket 12/23/2019 Page 2 of 6




         4.        For the reasons articulated herein, Bayliss still fails to state a claim upon which

 relief may be granted.

         5.        As Bayliss has already been afforded an opportunity to amend and correct the

 deficiencies in her Complaint, Defendant requests this Court dismiss Bayliss’ Amended Complaint

 with prejudice.

         WHEREFORE, the District requests this Court to Plaintiff’s Amended Complaint with

 prejudice.

                             SUPPORTING MEMORANDUM OF LAW

 I.      RULE 12(B)(6) REQUIRES THE COMPLAINT TO SET FORTH FACTUAL ALLEGATIONS WHICH
         STATE A CLAIM FOR RELIEF THAT IS PLAUSIBLE ON ITS FACE

         In deciding a Rule 12(b)(6) motion to dismiss, the court must accept the facts as alleged in

 the complaint as true and take them in the light most favorable to the plaintiff. Christopher v.

 Harbury, 536 U.S. 403, 406 (2002). To survive a motion to dismiss, a complaint must “contain a

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (1997)). In making this determination, “the tenet

 that a court must accept as true all of the allegations contained in a complaint is inapplicable to

 legal conclusions.” Ashcroft v. Iqbal, 555 U.S. 662, 663 (2009).

         Accordingly, a plaintiff’s “threadbare recitals of [the] elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id. While factual allegations need not

 be detailed, the complainant must go beyond mere “labels and conclusions.” Iqbal, 556 U.S. at

 677 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (1997)). As such, when ruling on a

 Rule 12(b)(6) motion to dismiss, “conclusory allegations, unwarranted factual deductions or legal
                                                       2
                                          ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2630885                     PROFESSIONAL ASSOCIATION
Case 0:19-cv-61259-RS Document 22 Entered on FLSD Docket 12/23/2019 Page 3 of 6



 conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta Air Lines, Inc., 326

 F.3d 1183, 1185 (11th Cir. 2004). Finally, as noted by the Supreme Court in Iqbal, to survive a

 Rule 12(b)(6) motion to dismiss a claim must not only be conceivable, but plausible. Id. at 680-

 681.

 II.     PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED

         The Rehabilitation Act does not generally forbid discrimination against the handicapped

 by recipients of federal assistance. See e.g., Simpson v. Reynolds Metals Co., Inc., 629 F.2d 1226,

 1232 (7th Cir. 1980), abrogated on other grounds by Nat’l Credit Union Admin v. First National

 Bank & Trust Co., 522 U.S. 479 (1998). To state a claim under the Rehabilitation Act Plaintiff

 must show, in relevant part, that (1) the employer received federal financial assistance and (2) that

 she “was an intended beneficiary of the assistance.” Jones v. Metropolitan Atlanta Rapid Transit

 Authority, 681 F.2d 1376, 1382 (11th Cir. 1982). Indeed, this Court has held that to state a claim

 under section 504:

         Plaintiff must first allege that she was the intended beneficiary of the federal
         funds. Next, Plaintiff must allege that the Defendant was in a position to ‘accept or
         reject’ the federal funds and that they used their position to discriminate against the
         Plaintiff.

 Huck v. Mega Nursing Services, Inc., 989 F. Supp. 1462, 1464 (S.D. Fla. 1997) (dismissing an

 employee’s Rehabilitation Act claim alleging simply that the employee was terminated because

 she was HIV-positive and her employer received federal funds) (internal citation omitted)

 (emphasis added); see also Udoinyion v. Dekalb Co., Case No. 1:07-cv-2674, 2008 WL 11333545

 (N.D. Ga. Sept. 4, 2008) (noting the Eleventh Circuit requires plaintiff show that she was an

 intended beneficiary of the federal assistance received by the employer); D.R. v. Devereux

 Advanced Behavioral Health, Case No. 3:18-cv-00194, 2019 WL 1650083 (S.D. Tex. April 17,
                                                      3
                                         ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2630885                    PROFESSIONAL ASSOCIATION
Case 0:19-cv-61259-RS Document 22 Entered on FLSD Docket 12/23/2019 Page 4 of 6



 2019) (“To establish a prima facie case of discrimination under section 504, a plaintiff must plead

 (1) the existence of a program or activity within the state which receives federal financial

 assistance; (2) the plaintiff is an intended beneficiary of the federal assistance . . . .”) (quoting

 Melton v. Dallas Area Rapid Transit, 391 F.3d 669, 676 n.8 (5th Cir. 2004).

         Plaintiff’s Amended Complaint still fails to allege that Plaintiff was an intended beneficiary

 of the identified federal assistance of Medicare/Medicaid payments. Rather in an effort to

 circumvent the Court’s ruling the Plaintiff simply states that she worked with recipients of

 Medicare/Medicaid and suggests her wages are indirectly derived from revenue generated from

 “federally funded Medicare/Medicaid programs.” (D.E. 19 at ¶¶ 9-10). Neither of these allegations

 plausibly suggest she was the intended beneficiary of Broward Health’s receipt of

 Medicare/Medicaid payments. Moreover, Plaintiff again fails to allege that Broward Health used

 its position of receiving Medicare and Medicaid payments to discriminate against her—a

 requirement noted by this Court in the Huck decision. See Huck, 989 F. Supp. 1464 (“Plaintiff

 must allege that the Defendants were in a position to accept or reject the federal funds and that

 they used their position to discriminate against Plaintiff.”) (internal quotations omitted); see also

 Simpson v. Reynolds metals Co., Inc., 629 F.2d 1226, 1231-32 (noting a viable Rehabilitation Act

 claim requires plaintiff to demonstrate a “nexus” between his discharge and federal assistance).

 Plaintiff, for example, does not allege that she was denied receipt of Medicare/Medicaid assistance

 or denied entry into a Medicare/Medicaid program. Plaintiff does not contend that her alleged

 discriminatory dismissal denied her of the benefits of Medicare/Medicaid assistance.

         Had Plaintiff timely exhausted her administrative remedies, she presents a claim that may

 be sufficient to survive a Motion to Dismiss under the Americans with Disabilities Act or the


                                                      4
                                         ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2630885                    PROFESSIONAL ASSOCIATION
Case 0:19-cv-61259-RS Document 22 Entered on FLSD Docket 12/23/2019 Page 5 of 6



 Florida Civil Rights Act. Plaintiff did not timely pursue her relief under either statute and now

 merely seeks to use the Rehabilitation Act as an ADA/FCRA-substitute without the exhaustion

 requirement. The law does not support Plaintiff’s position and Defendant requests the Court to

 dismiss her claims with prejudice.

 Dated this 23rd day of December 2019.                    Respectfully submitted,

                                                          s/ Matthew D. Stefany
                                                          SUSAN POTTER NORTON
                                                          Florida Bar No. 201847
                                                          ALLEN, NORTON & BLUE, P.A.
                                                          121 Majorca Avenue, Suite 300
                                                          Coral Gables, Florida 33134
                                                          (305) 445-7801 | (305) 442-1578 – Fax
                                                          Primary:    snorton@anblaw.com
                                                          Secondary: lgonzalez@anblaw.com
                                                          MATTHEW D. STEFANY
                                                          Florida Bar No. 98790
                                                          ALLEN NORTON & BLUE, P.A.
                                                          Hyde Park Plaza - Suite 225
                                                          324 South Hyde Park Avenue
                                                          Tampa, Florida 33606-4127
                                                          (813) 251-1210 | (813) 253-2006 – Fax
                                                          Primary:    mstefany@anblaw.com
                                                          Secondary: tcarnevalini@anblaw.com
                                                                      amcclanahan@anblaw.com
                                                          Counsel for Defendant




                                                    5
                                      ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2630885                  PROFESSIONAL ASSOCIATION
Case 0:19-cv-61259-RS Document 22 Entered on FLSD Docket 12/23/2019 Page 6 of 6




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically filed the

 foregoing Notice with the Clerk of Court by using the CM/ECF system, which will send a notice

 of electronic filing to Louis P. Pfeffer, Esq., 250 South Central Blvd., Suite 205, Jupiter, Florida

 33458

                                                          s/ Matthew D. Stefany
                                                          ATTORNEY




                                                    6
                                       ALLEN NORTON & BLUE, P.A.
 SPDN-868764429-2630885                  PROFESSIONAL ASSOCIATION
